          Case 5:17-cv-00904-JKP Document 42 Filed 11/17/20 Page 1 of 29




                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF TEXAS
                                    SAN ANTONIO DIVISION

LESLIE BETTICE,

                                   Plaintiff,

v.                                                                    Case No. 5:17-CV-0904-JKP

CITY OF NEW BRAUNFELS,

                                   Defendant.

                             MEMORANDUM OPINION AND ORDER

        The Court has under consideration Defendant City of New Braunfels’ Motion for Sum-

mary Judgment (ECF No. 39). Following Plaintiff’s response (ECF No. 40) and the City’s reply

(ECF No. 41), the motion is fully briefed, including evidence submitted by both sides.1 For the

reasons that follow, the Court grants the motion.

                                            I. BACKGROUND2

        After being hired by the City of New Braunfels Police Department in August 2007, Plain-

tiff worked her way from patrol officer to a member of the Gang Offender Narcotic Enforcement

Unit to Narcotic Detective. See Pl.’s Decl. (ECF No. 40-1) at 5. Defendant selected her for the

latter two positions through competitive selection processes.

        In her sworn declaration, Plaintiff chronicles numerous incidents relevant to her claims

commencing in October 2007. See, generally, id. at 7-12. In that month, her Field Training Of-

ficer (“FTO”), Victor Rocha, propositioned her several times, made crude and sexual comments


1
 Defendant has submitted an Internal Affairs Investigation (Ex. A, ECF No. 39-1), a Declaration of Chief of Police
Tom Wibert and his deposition (Exs. B and C, ECF No. 39-2 and 39-3), and the deposition of Plaintiff (Ex. D, ECF
No. 39-4). Plaintiff has provided her own sworn declaration (ECF No. 40-1).

2
  The background facts are viewed in the light most favorable to Plaintiff as required by the standard for summary
judgment motions.
           Case 5:17-cv-00904-JKP Document 42 Filed 11/17/20 Page 2 of 29




about nearly every woman he saw, told her to contact dispatch every time she needed to use the

bathroom because “females just take longer than males,” and gave her several poor marks. Id. at

7-8. After she filed a grievance, Rocha was replaced as her FTO, and was later promoted to Sen-

ior FTO and then Sergeant. Id. at 8. The filed grievance is “nowhere to be found.” Id. That same

month, Plaintiff had a gun/safety vest issue with Corporal James Bell, which she believes was

inappropriate and would have been handled differently had she been a male. Id. Although Plain-

tiff did not personally file a grievance on this issue, a fellow officer did on her behalf. Id.

         Throughout 2007 and 2008, Plaintiff endured continued false rumors of sexual relations

with many officers. Id. Her verbal grievances were met with laughter or instructions to ignore the

rumors. Id. In September 2008, she received an email from another officer’s (Coty Butcher) wife

accusing her of having an affair with her husband. Id. Her filed grievance led to a talk with the

officer but no other action. Id. In late 2008, she was one of the last officers to receive a new pa-

trol unit even though officers were supposed to be assigned based upon seniority. Id. at 9. In

April 2009, she was replaced by a male in an expensive investigator class because she was preg-

nant and might leave the department after the birth of the child. Id. On August 23, 2010, she re-

ceived verbal counseling regarding “the blow out of two tires due to checking [her] computer on

the way to a call,” when “male officers have had many accidents without being issued a counsel-

ing or write up.” Id. at 2.

         Without connecting the evaluation with sexual harassment in any way, Plaintiff next

states that she received a “below average” rating as an officer in November 2013. Id. at 9. Three

months later, Corporal Mark Christiansen3 filed a complaint against her for insubordination re-

lated to an order regarding collecting EKG strips and the complaint led Chief Wibert to write her

3
  Plaintiff identifies this Officer as Christiansen and Christian. See Pl.’s Decl. at 2, 9. The Court utilizes the spelling
that Plaintiff first used.


                                                            2
          Case 5:17-cv-00904-JKP Document 42 Filed 11/17/20 Page 3 of 29




up. Id. at 2, 9. She next documents an off-duty encounter with Officer David Cantu in November

2014, when he was intoxicated, repeatedly made propositions and other sexual comments to her,

and ultimately bribed her for sex with an offer for her to get into the narcotics unit. Id.at 10.

When she refused that offer, he told her “that refusing to have sex with him would be the reason

[she] didn’t get in the Narcotic Unit.” Id. Rather than file a complaint about this incident, Plain-

tiff asked for advice from a Sergeant. Id.

        In March 2015, Plaintiff was counseled because she was late to work when many “male

officers have also been late to work without issue.” Id. at 2. Two months later, someone com-

plained that she was racial profiling. Id. at 9. After that complaint was cleared, Officer Steven

Hannah made a complaint regarding an illegal search, which he sustained but rather than impose

punishment, he directed Plaintiff to attend a search/seizure class. Id. at 2, 10-11. The next month,

Plaintiff made a sexual harassment complaint on behalf of Officer Werthen, a female officer al-

legedly sexually harassed by Officer Rocha. Id. at 11. Plaintiff did not file a grievance and Of-

ficer Rocha instituted an unfounded complaint against her. Id. That same month, Plaintiff was

selected for the gang unit. Id. at 5.

        In January 2016, a male applicant was selected for an opening in the narcotics unit and

Plaintiff lost a pay increase from his selection even though she “was ranked number one on the

selection list” by “several of the deputies on the board.” Id. at 1-2. She did not file a grievance

due to fear of retaliation and because a second position would be available within a few months.

Id. at 2. She was selected for the second opening in April 2016. Id. at 5. In May of that year, she

learned of a second investigation regarding Rocha. Id. at 11. On June 14, 2016, she filed a charge

of sex discrimination and retaliation with the Equal Employment Opportunity Commission

(“EEOC”). Id.



                                                 3
         Case 5:17-cv-00904-JKP Document 42 Filed 11/17/20 Page 4 of 29




       A year later, on June 16, 2017, Plaintiff received a right to sue letter regarding that

charge. Id. The next month, the Drug Enforcement Agency showed interest in her for a taskforce

but Chief Wibert refused the request because he wanted to select who went to the taskforce. Id.

at 11-12. His refusal conflicted with a similar request for a male officer. Id. at 12. In August

2017, the San Antonio Police Department showed interest in her for a taskforce assignment that

Chief Wibert also refused. Id.

       That same month, Plaintiff was involved in getting a search warrant related to a narcotics

operation which required that all warrants be presented to District Attorney (“DA”) Jennifer

Tharp for approval prior to being tendered to State District Judge Jack Robison. Id. at 2; Letter

from Wibert to Plaintiff and Commissioners (Feb. 1, 2018) (on file as ECF No. 39-1 at 1-4)

(hereinafter “Termination Letter”). Sergeant Cantu of the Narcotics Unit had informed her that

all warrants had to go through the DA’s Office. Pl.’s Decl. at 2. He also ordered her to get the

search warrant that ultimately led to her termination. Id. at 2-3, 12.

       During the course of that operation, Plaintiff presented a search warrant to the DA con-

cerning a suspect’s residence wherein the search warrant covered both forfeiture and probable

cause. Id. at 2-3. The DA did not approve the warrant and told Plaintiff not to present it to the

Judge until the DA did further legal research. Id. at 3. According to Plaintiff, Cantu ordered her

to get the warrant completed even though the DA had not approved it. Id. Cantu believed the

DA’s office was causing problems with the warrants. Id. After he ordered her to complete the

warrant, she again tried to obtain approval before going to the Judge for his signature. Id. When

she met with Judge Robison, she truthfully explained that the DA had not yet approved the war-

rant, but it would not be executed without her approval. Id. at 3-4. He signed the warrant after

that explanation. See id.



                                                  4
         Case 5:17-cv-00904-JKP Document 42 Filed 11/17/20 Page 5 of 29




       On August 30, 2017, Chief Wibert received a letter from the DA regarding the actions of

Plaintiff in securing the Judge’s signature on the warrant. See Termination Letter at 2. On Sep-

tember 13, 2017, the department commenced an internal investigation into the circumstances of

that warrant, see New Braunfels Police Dep’t Personnel Compl. (on file as ECF No. 39-1 at 20-

21); accord Pl’s Decl. at 12, and Chief Wibert placed her “on administrative leave effective im-

mediately pending the outcome of this internal investigation,” Letter from Wells to Wibert (Jan.

3, 2018) (on file as ECF No. 39-1 at 5-18) at 5. Plaintiff commenced this civil litigation on Sep-

tember 14, 2017, alleging discrimination and retaliation under Title VII of the Civil Rights Act

of 1964, 42 U.S.C. §§ 2000e through 2000e-17. See Compl. (ECF No. 1).

       On February 1, 2018, Plaintiff was placed on indefinite suspension. Pl.’s Decl. at 1, 12;

Termination Letter at 1. The letter informs Plaintiff of two related grounds for dismissal – insub-

ordination and violations of rules and regulations. Termination Letter at 1-2. The decision was

affirmed by the Civil Service Commission on March 19, 2018. Pl.’s Decl. at 12. She filed a sec-

ond EEOC charge on April 11, 2018, resulting in a second right to sue letter received on No-

vember 11, 2018. Id.

       In December 2018, the Court granted her unopposed motion to amend her complaint. See

Order (ECF No. 14). Plaintiff’s First Amended Complaint (ECF No. 15) is now the operative

pleading. In that complaint, Plaintiff alleges (1) a sexual harassment complaint made in 2007; (2)

she filed a grievance about ongoing sexual harassment by FTO Rocha in 2015; (3) the FTO filed

a grievance that commenced an Internal Affairs investigation on September 11, 2015, and the

grievance against her was found to be unfounded; (4) as a result of information discovered dur-

ing that investigation, a second investigation was commenced against the FTO in May 2016; and

in retaliation, another unfounded complaint was filed against Plaintiff; and (5) she was terminat-



                                                5
          Case 5:17-cv-00904-JKP Document 42 Filed 11/17/20 Page 6 of 29




ed on August 7, 2017. First Am. Compl. ¶¶ 14-22. She further alleges that she was treated less

favorably than similarly situated male employees, including when she was bypassed for a pay-

increasing, narcotics position even though she was ranked first after the process. Id. ¶ 23. She

obtained a second narcotics position four months later. Id. She also alleges almost weekly har-

assment based on her sex thus creating a pervasively hostile work environment. Id. ¶ 24. Lastly,

she asserts that Defendant subjected her to ongoing retaliation since she opposed discrimination

in mid-2015. Id. ¶ 25. She asserts three causes of action under Title VII: (1) sex discrimination,

(2) hostile work-environment, and (3) retaliation. Id. ¶¶ 26-31.

        On September 24, 2020, Defendant filed the motion for summary judgment now before

the Court. With the reply brief filed on October 13, 2020, the motion is ripe for ruling. Essential-

ly, the City contends that it fired Plaintiff for lying to Judge Robison concerning the warrant and

Plaintiff contends she endured a hostile work environment and suffered adverse employment ac-

tions, including being fired based on discrimination and in retaliation for opposing discrimina-

tion. Defendant moves for summary judgment on all of Plaintiff’s claims.

                             II. SUMMARY JUDGMENT STANDARD

        “The court shall grant summary judgment if the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.”4 Fed.

R. Civ. P. 56(a). “As to materiality, the substantive law will identify which facts are material”

and facts are “material” only if they “might affect the outcome of the suit under the governing

law.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). Disputes over material facts

qualify as “genuine” within the meaning of Rule 56 when “the evidence is such that a reasonable

4
  The summary judgment standard “remains unchanged” despite 2010 amendments to Fed. R. Civ. P. 56 that re-
placed “issue” with “dispute.” Fed. R. Civ. P. 56 advisory committee notes (2010 amend.). Although the standard
remains the same, the Court utilizes the amended terminology even when relying on caselaw that predates the
amendments.


                                                      6
         Case 5:17-cv-00904-JKP Document 42 Filed 11/17/20 Page 7 of 29




jury could return a verdict for the nonmoving party.” Id. Given the required existence of a genu-

ine dispute of material fact, “the mere existence of some alleged factual dispute between the par-

ties will not defeat an otherwise properly supported motion for summary judgment.” Id. at 247-

48. A claim lacks a genuine dispute for trial when “the record taken as a whole could not lead a

rational trier of fact to find for the nonmoving party.” Scott v. Harris, 550 U.S. 372, 380 (2007)

(quoting Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586-87 (1986)).

       The “party seeking summary judgment always bears the initial responsibility of inform-

ing the district court of the basis for its motion.” Celotex Corp. v. Catrett, 477 U.S. 317, 323

(1986). When considering a motion for summary judgment, courts view all facts and reasonable

inferences drawn from the record “in the light most favorable to the party opposing the motion.”

Heinsohn v. Carabin & Shaw, P.C., 832 F.3d 224, 234 (5th Cir. 2016) (citation omitted). Once

the movant has carried its summary judgment burden, the burden shifts to the non-movant to es-

tablish a genuine dispute of material fact. With this shifting burden, the nonmoving party “must

do more than simply show that there is some metaphysical doubt as to the material facts.”

Matsushita, 475 U.S. at 586. “Unsubstantiated assertions, improbable inferences, and unsupport-

ed speculation are not sufficient to defeat a motion for summary judgment.” Heinsohn, 832 F.3d

at 234 (citation omitted). Additionally, the courts have “no duty to search the record for material

fact issues.” RSR Corp. v. Int’l Ins. Co., 612 F.3d 851, 857 (5th Cir. 2010); accord Hernandez v.

Yellow Transp., Inc., 670 F.3d 644, 651 (5th Cir. 2012).

                                         III. TITLE VII

       Title VII makes it unlawful for covered employers to discriminate against individuals

with respect to their “terms, conditions, or privileges of employment, because of [their] race,

color, religion, sex, or national origin.” 42 U.S.C. § 2000e-2(a)(1). “Except as otherwise provid-

ed in this subchapter [(Subchapter VI of Title 42 of the United States Code, which encompasses
                                                7
         Case 5:17-cv-00904-JKP Document 42 Filed 11/17/20 Page 8 of 29




all provisions of Title VII)], an unlawful employment practice is established when the complain-

ing party demonstrates that race, color, religion, sex, or national origin was a motivating factor

for any employment practice, even though other factors also motivated the practice.” Id. §

2000e-2(m).

       Title VII also prohibits employers from retaliating against an employee for (1) opposing

any employment practice made unlawful by its provisions and (2) making a charge, testifying,

assisting, or participating in “in any manner in an investigation, proceeding, or hearing” under its

provisions. Id. § 2000e-3(a). “Title VII retaliation claims must be proved according to traditional

principles of but-for causation, not the lessened causation test stated in § 2000e-2(m). This re-

quires proof that the unlawful retaliation would not have occurred in the absence of the alleged

wrongful action or actions of the employer.” Univ. of Texas Sw. Med. Ctr. v. Nassar, 570 U.S.

338, 360 (2013).

       Plaintiffs may prove Title VII claims of “intentional discrimination or retaliation either

by direct or circumstantial evidence.” McCoy v. City of Shreveport, 492 F.3d 551, 556 (5th Cir.

2007); accord Stroy v. Gibson ex rel. Dep’t of Veterans Affairs, 896 F.3d 693, 698 (5th Cir.

2018) (discrimination case). When analyzing Title VII claims of disparate or discriminatory

treatment, courts utilize the burden-shifting framework set out in McDonnell Douglas Corpora-

tion v. Green, 411 U.S. 792 (1973) unless there is direct evidence of discrimination. See Stroy,

896 F.3d at 698. That same “framework applies to Title VII retaliation claims brought under a

pretext theory.” Septimus v. Univ. of Houston, 399 F.3d 601, 608 (5th Cir. 2005); accord Porter

v. Houma Terrebonne Hous. Auth. Bd. of Comm’rs, 810 F.3d 940, 948 (5th Cir. 2015). Not only

does this framework apply at trial, see McDonnell, 411 U.S. at 802, but it also applies on sum-

mary judgment, see Vaughn v. Woodforest Bank, 665 F.3d 632, 635-36 (5th Cir. 2011).



                                                 8
         Case 5:17-cv-00904-JKP Document 42 Filed 11/17/20 Page 9 of 29




       “Direct evidence of discrimination is evidence which, if believed, would prove the exist-

ence of a fact (i.e., unlawful discrimination) without any inferences or presumptions.” Palacios

v. City of Crystal City, 634 F. App’x 399, 402 (5th Cir. 2015) (per curiam) (quoting Bodenhei-

mer v. PPG Indus., Inc., 5 F.3d 955, 958 (5th Cir. 1993)). “If an inference is required for the evi-

dence to be probative . . . the evidence is circumstantial, not direct.” Sandstad v. CB Richard El-

lis, Inc., 309 F.3d 893, 897-98 (5th Cir. 2002).

       Under the McDonnel Douglas framework, plaintiffs must first establish “by the prepon-

derance of the evidence a prima facie case of discrimination,” Tex. Dep’t of Cmty. Affairs v. Bur-

dine, 450 U.S. 248, 252-53 (1981), or retaliation, McCoy, 492 F.3d at 556-57. Carrying this ini-

tial burden creates an inference or presumption of discrimination, see Reeves v. Sanderson

Plumbing Prod., Inc., 530 U.S. 133, 142 (2000); Furnco Constr. Corp. v. Waters, 438 U.S. 567,

577 (1978), or retaliation, see Alkhawaldeh v. Dow Chem. Co., 851 F.3d 422, 427 (5th Cir.

2017). “The burden of establishing a prima facie case of disparate treatment is not onerous.”

Burdine, 450 U.S. at 253; accord Turner v. Kan. City S. Ry. Co., 675 F.3d 887, 892 (5th Cir.

2012) (quoting Burdine). Nor is it onerous in the retaliation context. See Manning v. Chevron

Chem. Co., LLC, 332 F.3d 874, 883 n.6 (5th Cir. 2003); Arismendiz v. Univ. of Tex. at El Paso,

536 F. Supp. 2d 710, 716 (W.D. Tex. 2008) (FMLA context). The prima facie case is flexible

and necessarily varies in Title VII cases depending on the particular circumstances. Burdine, 450

U.S. at 253 n.6.

       In general, to establish a prima facie case of discrimination, the plaintiff must show (1)

membership in a protected group; (2) “qualified for the position at issue”; (3) an “adverse em-

ployment action by the employer”; and (4) being replaced by someone outside the protected

group or being “treated less favorably than other similarly situated employees outside the pro-



                                                   9
          Case 5:17-cv-00904-JKP Document 42 Filed 11/17/20 Page 10 of 29




tected group.” McCoy v. City of Shreveport, 492 F.3d 551, 556 (5th Cir. 2007). When the plain-

tiff asserts discrimination based upon non-selection for a position, the adverse action is the non-

selection. See Furnco Constr. Corp., 438 U.S. at 575-77. “In work rule violation cases, a Title

VII plaintiff may establish a prima facie case by showing either (1) that she did not violate the

rule or (2) that if she did, other employees who engaged in similar acts were not punished simi-

larly.” Turner, 675 F.3d at 892-93.

        The prima facie case in the retaliation context requires the plaintiff to establish: (1) par-

ticipation “in an activity protected by Title VII”; (2) “an adverse employment action” by the em-

ployer; and (3) “a causal connection exists between the protected activity and the adverse em-

ployment action.” McCoy, 492 F.3d at 556-57; accord Wheat v. Fla. Par. Juvenile Justice

Comm’n, 811 F.3d 702, 705 (5th Cir. 2016). The third element requires only that the plaintiff

“demonstrate a ‘causal connection’ between [the] protected activity and [the adverse action],

even if [the plaintiff] must ultimately demonstrate but-for causation at the pretext stage of the

McDonnell Douglas framework.” Garcia v. Prof’l Contract Servs., Inc., 938 F.3d 236, 241 (5th

Cir. 2019); accord Brown v. Wal-Mart Stores E., L.P., 969 F.3d 571, 577 (5th Cir. 2020), as re-

vised (Aug. 14, 2020); but see, Harville v. City of Houston, Miss., 945 F.3d 870, 879 (5th Cir.

2019) (identifying “a but-for causal connection” in the prima facie case).5

        Once the plaintiff establishes the prima facie case, “the burden then shifts to the employer

to articulate a legitimate, nondiscriminatory or nonretaliatory reason for its employment action.”

McCoy, 492 F.3d at 557; accord Wheat, 811 F.3d at 710 (retaliation claim). This “burden is only

one of production, not persuasion, and involves no credibility assessment.” McCoy, 492 F.3d at


5
 The Court follows Garcia. Not only does earlier precedent apply in general, see Silo Rest. Inc. v. Allied Prop. &
Cas. Ins. Co., 420 F. Supp. 3d 562, 576 (W.D. Tex. 2019), but Garcia also thoroughly discusses the issue and relies
on specific precedent of the Fifth Circuit.


                                                        10
         Case 5:17-cv-00904-JKP Document 42 Filed 11/17/20 Page 11 of 29




557; accord Burdine, 450 U. S. at 254-55; Musser v. Paul Quinn Coll., 944 F.3d 557, 561 (5th

Cir. 2019), as revised (Dec. 10, 2019) and as revised (Dec. 23, 2019) (citing Reeves, 530 U.S. at

142).

        If the employer satisfies its burden, “the plaintiff then bears the ultimate burden of prov-

ing that the employer’s proffered reason is not true but instead is a pretext for the real discrimi-

natory or retaliatory purpose.” McCoy, 492 F.3d at 557. Plaintiffs have two alternatives to refute

the employer’s articulated reason by offering evidence sufficient to create a genuine dispute of

material fact. Rachid v. Jack in the Box, 376 F.3d 305, 312 (5th Cir. 2004). Through the mixed-

motives alternative, they must show “that the defendant’s reason, while true, is only one of the

reasons for its conduct, and another motivating factor is the plaintiff’s protected characteristic.”

Id. Through the pretext alternative, they must show “that the defendant’s reason is not true, but is

instead a pretext for discrimination.” Id. Under this latter alternative, they must “prove by a pre-

ponderance of the evidence that the legitimate reasons offered by the defendant were not its true

reasons, but were a pretext for discrimination.” Burdine, 450 U.S. at 253.

        With respect to the claims of disparate treatment and retaliation in this case, Plaintiff pre-

sents no direct evidence of discrimination or retaliation. Accordingly, the McDonnell Douglas

framework applies to those claims. Furthermore, this is not a mixed-motives case.

A. Disparate Treatment

        Although Plaintiff primarily asserts that she suffered disparate treatment because of her

sex when she was terminated, she also claims disparate treatment when she was not initially se-

lected for the narcotics position. This latter claim necessarily fails because Plaintiff has made no

attempt to show that the selected male was similarly situated. See Refaei v. McHugh, 624 F.

App’x 142, 146 (5th Cir. 2015) (per curiam) (recognizing that prima facie case requires evidence



                                                 11
        Case 5:17-cv-00904-JKP Document 42 Filed 11/17/20 Page 12 of 29




of “similarly situated” comparators). That a male was selected instead of her is simply not

enough. Nor is her statement that several deputies on the board said she was rated first.

       And with respect to her primary claim of disparate treatment, her termination, Defendant

argues that Plaintiff has not satisfied the third or fourth elements of her discrimination claim,

even though it recognizes that it terminated her. Despite the argument, there is no question that

Plaintiff suffered a materially adverse employment action when Defendant terminated her. See,

e.g., Wheat v. Fla. Par. Juvenile Justice Comm’n, 811 F.3d 702, 710 (5th Cir. 2016); Royal v.

CCC & R Tres Arboles, L.L.C., 736 F.3d 396, 400 (5th Cir. 2013). Further, because the official

reason for termination was an alleged violation of work rules and regulations and related insub-

ordination in failing to follow a direct order, Plaintiff need only show for her prima facie case

that she did not violate any rule or regulation or disregard an order. By averring that she was not

untruthful regarding the warrant and that she followed an order from Sergeant Cantu, she has

created a genuine dispute of material fact as to whether she violated a work rule or engaged in

insubordination. She has thus satisfied the initial burden imposed in McDonnell Douglas.

       That Defendant contends that the termination was based on her untruthfulness rather than

because of her sex does not address Plaintiff’s burden to establish a prima facie case. However,

because Defendant has provided evidence to support that contention, it does satisfy its burden to

articulate a legitimate, nondiscriminatory reason for the adverse action. “It is sufficient if the de-

fendant’s evidence raises a genuine [dispute] of fact as to whether it discriminated against the

plaintiff. To accomplish this, the defendant must clearly set forth, through the introduction of

admissible evidence, the reasons for the [adverse action].” Tex. Dep’t of Cmty. Affairs v. Bur-

dine, 450 U.S. 248, 255 (1981). Plaintiff objects to some proffered evidence as hearsay, but even

without the alleged objectionable evidence, Defendant has carried its burden of production. The



                                                 12
        Case 5:17-cv-00904-JKP Document 42 Filed 11/17/20 Page 13 of 29




Court thus has no reason to definitively determine whether the evidence is hearsay under Fed. R.

Evid. 802 or whether it qualifies as an exception under Fed. R. Evid. 803.

       Once the defendant carries that burden, “the presumption raised by the prima facie case is

rebutted, and the factual inquiry proceeds to a new level of specificity.” Turner v. Kan. City S.

Ry. Co., 675 F.3d 887, 900-01 (5th Cir. 2012) (quoting Burdine, 450 U.S. at 255) (footnote omit-

ted). In other words, “the inquiry . . . turns from the few generalized factors that establish a prima

facie case to the specific proofs and rebuttals of discriminatory motivation the parties have intro-

duced.” St. Mary’s Honor Ctr. v. Hicks, 509 U.S. 502, 516 (1993).

       At all times, the “plaintiff retains the burden of persuasion,” and once the defendant has

carried the burden to articulate a legitimate, nondiscriminatory reason for the adverse action, the

plaintiff “now must have the opportunity to demonstrate that the proffered reason was not the

true reason for the employment decision.” Burdine, 450 U.S. at 256. This opportunity does not

stand apart from “the ultimate burden of persuading the court that she has been the victim of in-

tentional discrimination”; instead, they merge together. Id. The plaintiff “may succeed in this ei-

ther directly by persuading the court that a discriminatory reason more likely motivated the em-

ployer or indirectly by showing that the employer’s proffered explanation is unworthy of cre-

dence.” Id. (citing McDonnell Douglas, 411 U.S., at 804-05).

       Plaintiff proceeds through the indirect route. And through that route, “the trier of fact

may still consider the evidence establishing the plaintiff’s prima facie case ‘and inferences

properly drawn therefrom . . . on the issue of whether the defendant’s explanation is pretextual.’”

Reeves v. Sanderson Plumbing Prod., Inc., 530 U.S. 133, 143 (2000) (quoting Burdine, 450 U.S.

at 255 n.10). But just because the Court may still consider such evidence, does not mean that the

evidence will necessarily carry the ultimate burden to show intentional discrimination. See id. at



                                                 13
        Case 5:17-cv-00904-JKP Document 42 Filed 11/17/20 Page 14 of 29




146-47. “That the employer’s proffered reason is unpersuasive, or even obviously contrived,

does not necessarily establish that the plaintiff’s proffered reason of [discrimination] is correct.”

St. Mary’s, 509 U.S. at 524. Plaintiffs do not carry their burden merely because they have per-

suaded the factfinder “to disbelieve the employer,” they must also persuade the factfinder to be-

lieve “the explanation of intentional discrimination.” See id. at 519.

       Nevertheless, it remains “permissible for the trier of fact to infer the ultimate fact of dis-

crimination from the falsity of the employer’s explanation.” Reeves, 530 U.S. at 147. Disbelief of

the employer’s stated reason “may, together with the elements of the prima facie case, suffice to

show intentional discrimination.” St. Mary’s, 509 U.S. at 511. “Proof that the defendant’s expla-

nation is unworthy of credence is simply one form of circumstantial evidence that is probative of

intentional discrimination, and it may be quite persuasive.” Reeves, 530 U.S. at 147. In some

“circumstances, the trier of fact can reasonably infer from the falsity of the explanation that the

employer is dissembling to cover up a discriminatory purpose.” Id. The key is whether the

“plaintiff’s prima facie case, combined with sufficient evidence to find that the employer’s as-

serted justification is false,” persuades the “trier of fact to conclude that the employer unlawfully

discriminated.” Id. at 148.

       In her brief concurring opinion, the late Justice Ginsburg crystallized the essence of the

reasoning in Reeves and St. Mary’s:

       As the Court notes, it is a principle of evidence law that the jury is entitled to treat
       a party’s dishonesty about a material fact as evidence of culpability. Under this
       commonsense principle, evidence suggesting that a defendant accused of illegal
       discrimination has chosen to give a false explanation for its actions gives rise to a
       rational inference that the defendant could be masking its actual, illegal motiva-
       tion. Whether the defendant was in fact motivated by discrimination is of course
       for the finder of fact to decide; that is the lesson of [St. Mary’s]. But the inference
       remains—unless it is conclusively demonstrated, by evidence the district court is
       required to credit on a motion for judgment as a matter of law that discrimination
       could not have been the defendant’s true motivation.

                                                 14
        Case 5:17-cv-00904-JKP Document 42 Filed 11/17/20 Page 15 of 29




Reeves, 530 U.S. at 154-55) (Ginsburg, J. concurring) (citations omitted).

       The Plaintiff in this case has satisfied the truncated prima facie case applicable in a work-

rule-violation case. By her own sworn declaration, she has also shown a genuine dispute of mate-

rial fact regarding whether her employer’s proffered reason for her termination is unworthy of

credence. Both the prima facie case and the proffered reason for termination depend on the legit-

imacy of the proffered reason. Evidence that the employer chose to provide a false reason for

terminating Plaintiff provides a potential rational basis to infer that the employer is masking an

illegal motivation. But here, Plaintiff’s prima facie case does not include any showing that she

was replaced by a male or that she was treated less favorably than other similarly situated male

employees. Because the prima facie case does not include any connection to Plaintiff’s sex, it

does not assist in showing intentional discrimination in this case.

       Furthermore, Plaintiff’s “ultimate burden” depends on whether “the actual decisionmaker

was motivated by [Plaintiff’s sex] in taking the adverse employment action.” Turner, 675 F.3d at

902. The only evidence Plaintiff presents to show that Chief Wibert may have had the required

gender animus lies with his refusal to assign her to an outside taskforce upon request by another

law enforcement entity when he had previously done so for a male officer. The problem with this

evidence is that Plaintiff fails to show that the male officer was similarly situated to her. Without

such evidence, one must resort to speculation that Plaintiff’s sex motivated Chief Wibert at all.

Plaintiffs do not carry their ultimate burden when their presented evidence requires the Court to

indulge in speculation.

       Although there is a factual dispute between the parties as to the truthfulness of the De-

fendant’s stated reason for terminating her, Plaintiff has not shown that the stated reason, even if

untruthful, is a pretext for discrimination. There is a permissible inference, but to make that in-



                                                 15
         Case 5:17-cv-00904-JKP Document 42 Filed 11/17/20 Page 16 of 29




ference reasonable in this case, Plaintiff must provide evidence to create a genuine dispute as to

whether her sex motivated Chief Wibert’s adverse employment action. Because Plaintiff has pre-

sented no such evidence, the Court finds no genuine dispute of material fact as to whether a gen-

der animus motivated the Chief’s termination decision. Viewing the record as a whole in the

light most favorable to Plaintiff, the Court cannot find that a rational trier of fact could render a

verdict in her favor on the facts presented to the Court.

       For these reasons, Plaintiff has not carried her burden to show that any disparate treat-

ment claim should proceed to trial. Defendant is entitled to summary judgment on such claims.

B. Retaliation

       Plaintiff’s retaliation claim also proceeds through the McDonnell Douglas burden-

shifting framework. But for this claim, Plaintiff fails to establish a prima facie case of retaliation.

There is no question that Plaintiff engaged in an activity protected under Title VII and that she

suffered an adverse employment action. Plaintiff submits several undertaken activities that might

qualify as protected activity. Similarly, she submits several employment actions that might quali-

fy as adverse. Except as otherwise noted, and for purposes of summary judgment only, the Court

will assume without deciding that her stated activities are protected by Title VII and that the em-

ployment actions all qualify as adverse. Nevertheless, her retaliation claim still falters for lack of

a causal connection between any protected activity and an adverse action.

       In her attempt to satisfy the causal element, Plaintiff relies on perceived temporal proxim-

ity between her protected activity and adverse employment actions. “The cases that accept mere

temporal proximity between an employer’s knowledge of protected activity and an adverse em-

ployment action as sufficient evidence of causality to establish a prima facie case uniformly hold

that the temporal proximity must be ‘very close.’” Clark Cnty. Sch. Dist. v. Breeden, 532 U.S.



                                                  16
           Case 5:17-cv-00904-JKP Document 42 Filed 11/17/20 Page 17 of 29




268, 273 (2001) (quoting O’Neal v. Ferguson Constr. Co., 237 F.3d 1248, 1253 (10th Cir.

2001)). Although plaintiffs may satisfy the causal connection element by showing a very close

temporal proximity between the protected activity and adverse action, “a five month lapse is not

close enough without other evidence of retaliation.” Feist v. La., Dep’t of Justice, Office of the

Atty. Gen., 730 F.3d 450, 454 (5th Cir. 2013). And while the Fifth Circuit has noted that “‘a time

lapse of up to four months’ may be sufficiently close,” see id. (quoting Evans v. Houston, 246

F.3d 344, 354 (5th Cir. 2001)), a month after Evans, the Supreme Court cited two circuit deci-

sions with approval that had held that three- and four-month periods were insufficient, see Clark

Cnty. Sch. Dist, 532 U.S. at 273-74.

          In June 2015, Plaintiff made a sexual harassment complaint on behalf of another female

officer. But Plaintiff was selected for the gang unit that same month. That selection belies

claimed retaliation and does not exhibit any retaliation for filing that complaint, even if Defend-

ant knew of the complaint. Similarly, Plaintiff did not receive a sought-after position in the nar-

cotics unit in January 2016, but there is no connection between her non-selection and any pro-

tected activity. And her selection to a similar position in April 2016 also belies any retaliatory

intent.

          Another investigation against Rocha commenced in May 2016 and Plaintiff claims that

Rocha retaliated by filing a complaint against her. Although a complaint was made against Plain-

tiff, it did not lead to any adverse employment action. The complaint was instead found to be un-

founded after investigation.

          After Plaintiff filed her first EEOC charge in June 14, 2016, she did not suffer any argua-

ble adverse action until after she received her right to sue letter on that charge a year later. The

two months following receipt of that letter both involved refusals of Chief Wibert to allow her to



                                                  17
            Case 5:17-cv-00904-JKP Document 42 Filed 11/17/20 Page 18 of 29




be assigned to outside taskforces. And then in September 2017, Wibert commenced the internal

investigation about the search warrant incident, which ultimately led to her termination in Febru-

ary 2018. Of course, it is “utterly implausible” to find “that the EEOC’s issuance of a right-to-

sue letter—an action in which the employee takes no part—is a protected activity of the employ-

ee.” Clark Cnty. Sch. Dist., 532 U.S. at 273.

        Furthermore, at the prima facie stage, “the plaintiff must produce at least some evidence

that the decisionmakers had knowledge of [the] protected activity.” Manning v. Chevron Chem.

Co. LLC, 332 F.3d 874, 883, n.6 (5th Cir. 2003). When “the decisionmakers were completely

unaware of the plaintiff’s protected activity, then it could not be said (even as an initial matter)

that the decisionmakers might have been retaliating against the plaintiff for having engaged in

that activity.” Id. Plaintiff may suggest that the letter provided her employer with its first notice

of her EEOC charge, but she provides nothing to show that anyone affiliated with Defendant

knew about the right-to-sue letter when Wibert took the listed actions. And if the Court presumes

Wibert knew about the letter, it must also presume that he knew about the filing of the EEOC

charge a year earlier. See Clark Cnty. Sch. Dist., 532 U.S. at 273 (recognizing that “both Title

VII and its implementing regulations require that an employer be given notice within 10 days of

filing”).

        Under these circumstances, the receipt of the right-to-sue letter is immaterial to the tem-

poral proximity analysis even though there is some temporal proximity between the taskforce

refusals, the internal investigation, and the receipt of the right to sue letter. See id. And the as-

serted actions taken by Wibert a year after the EEOC filing are not in close temporal proximity

to satisfy the third element of Plaintiff’s prima facie case of retaliation.

        Plaintiff commenced this litigation on September 14, 2017, the day after the police de-



                                                  18
          Case 5:17-cv-00904-JKP Document 42 Filed 11/17/20 Page 19 of 29




partment commenced its internal investigation. Clearly, the investigation cannot be in retaliation

for pursuing this federal action. Moreover, that the investigation culminated with Plaintiff’s ter-

mination four-and-a-half months later is likewise not sufficient to show a causal connection

standing alone and Plaintiff provides no other evidence of retaliation. Indeed, the internal inves-

tigation itself shows that Chief Wibert was contemplating adverse employment action before

Plaintiff commenced this litigation. That an actual adverse employment action may occur shortly

after the employer learns of civil litigation is immaterial when the employer was contemplating

adverse action prior to learning of the suit. See id. at 272. “Employers need not suspend previ-

ously planned [action] upon discovering that a Title VII suit has been filed, and their proceeding

along lines previously contemplated, though not yet definitively determined, is no evidence

whatever of causality.” Id. Plaintiff has not carried her burden to show causality.

        For all of these reasons, Plaintiff has not carried her burden to show a prima facie case of

retaliation and Defendant is entitled to summary judgment on this claim.

C. Hostile Work Environment

        Title VII’s proscription on employer discrimination includes “[t]he creation of a hostile

work environment through harassment.” EEOC v. Boh Bros. Const. Co., 731 F.3d 444, 452 (5th

Cir. 2013) (en banc) (quoting Vance v. Ball State Univ., 570 U.S. 421, 452 (2013) (Ginsburg, J.,

dissenting).6 To succeed on such claim, “the plaintiff must show that the work environment was

so pervaded by discrimination that the terms and conditions of employment were altered.”

Vance, 570 U.S. at 427. But liability for “workplace harassment depends on the status of the har-


6
  The Fifth Circuit attributes the quote to Justice Thomas’s concurring opinion, but it is properly attributed to the
dissenting opinion. Whether the cite is to the concurring or dissenting opinion makes no difference because the cited
authority relies on prior Supreme Court precedent that supports the proposition. See Vance, 570 U.S. at 452 (citing
Oncale v. Sundowner Offshore Servs., Inc., 523 U.S. 75, 78 (1998); Meritor Sav. Bank, F.S.B. v. Vinson, 477 U.S.
57, 64-65 (1986)); Boh Bros., 731 F.3d at 453 (recognizing that Vance cites to those two prior Supreme Court opin-
ions).


                                                        19
        Case 5:17-cv-00904-JKP Document 42 Filed 11/17/20 Page 20 of 29




asser,” i.e., co-worker or supervisor. Boh Bros., 731 F.3d at 452.

       If the harassing employee is the victim’s co-worker, the employer is liable only if
       it was negligent in controlling working conditions. In cases in which the harasser
       is a “supervisor,” however, different rules apply. If the supervisor’s harassment
       culminates in a tangible employment action, the employer is strictly liable. But if
       no tangible employment action is taken, the employer may escape liability by es-
       tablishing, as an affirmative defense, that (1) the employer exercised reasonable
       care to prevent and correct any harassing behavior and (2) that the plaintiff unrea-
       sonably failed to take advantage of the preventive or corrective opportunities that
       the employer provided.
Vance, 570 U.S. at 424.

       To hold an employer “directly liable for an employee’s unlawful harassment,” the Plain-

tiff must show that the “employer was negligent with respect to the offensive behavior.” Id. at

427. “An employer is negligent with respect to sexual harassment if it knew or should have

known about the conduct and failed to stop it.” Burlington Indus., Inc. v. Ellerth, 524 U.S. 742,

759 (1998). This rule applies “to evaluate employer liability when a co-worker harasses the

plaintiff.” Vance, 570 U.S. at 427. Thus, “[t]o establish a hostile work environment claim,” based

upon conduct by a non-supervisory co-worker, the plaintiff “

       must demonstrate that: (1) she is member of a protected group; (2) she was the
       victim of uninvited sexual harassment; (3) the harassment was based on sex; (4)
       the harassment affected a “term, condition, or privilege” of [the plaintiff’s] em-
       ployment; and (5) her employer knew or should have known of the harassment
       and failed to take prompt remedial action.
Harvill v. Westward Commc’ns, L.L.C., 433 F.3d 428, 434 (5th Cir. 2005).

       When “the purported harasser is a supervisor,” the plaintiff is not required to prove the

fifth element required for mere co-workers. Reine v. Honeywell Int’l Inc., 362 F. App’x 395, 397

(5th Cir. 2010) (per curiam). A different rule applies when “the harassing employee is the plain-

tiff’s ‘supervisor.’” Vance, 570 U.S. at 428. In those circumstances, the plaintiff seeks to hold the

employer “vicariously liable for its employees’ creation of a hostile work environment.” Id. “In

order to accommodate the principle of vicarious liability for harm caused by misuse of supervi-

                                                 20
        Case 5:17-cv-00904-JKP Document 42 Filed 11/17/20 Page 21 of 29




sory authority,” employers are “subject to vicarious liability to a victimized employee for an ac-

tionable hostile environment created by a supervisor with immediate (or successively higher) au-

thority over the employee.” Faragher v. City of Boca Raton, 524 U.S. 775, 807 (1998).

       If the harasser “is empowered by the employer to take tangible employment actions

against the victim,” then the harasser is a supervisor. Boh Bros., 731 F.3d at 452. The Supreme

Court, furthermore, has held that empowering an “employee to take tangible employment actions

against the victim” means that the employee has been empowered “to effect a ‘significant change

in employment status, such as hiring, firing, failing to promote, reassignment with significantly

different responsibilities, or a decision causing a significant change in benefits.’” Id. at 431

(quoting Ellerth, 524 U.S. at 761).

       To succeed on a hostile-work-environment claim that arises out of a supervisor’s con-

duct, the plaintiff must establish (1) membership in a protected class; (2) unwelcome sexual har-

assment; (3) that was based on the protected characteristic; and (4) that it affected a term, condi-

tion, or privilege of employment. See Boh Bros., 731 F.3d at 453. To satisfy the fourth element,

“the harassing conduct must be sufficiently severe or pervasive to alter the conditions of the vic-

tim’s employment and create an abusive working environment.” Id. (internal quotation marks,

brackets, and citation omitted). Courts “use an objective ‘reasonable person’ standard to evaluate

severity and pervasiveness.” Id. (quoting Oncale, 523 U.S. at 82). And they look to the totality of

the circumstance to determine “whether an environment is hostile or abusive.” Id.

       It can be difficult to assess whether actions constitute harassment because of sex as re-

quired for Title VII liability. See id. at 455 n.5. But, in general, “cruelty and irrationality typify

harassment, prejudice, stereotyping and hostility.” Id. The Supreme Court has emphasized “that

the objective severity of harassment should be judged from the perspective of a reasonable per-



                                                 21
        Case 5:17-cv-00904-JKP Document 42 Filed 11/17/20 Page 22 of 29




son in the plaintiff’s position, considering ‘all the circumstances.’” Oncale, 523 U.S. at 81 (quot-

ing Harris v. Forklift Sys., 510 U.S. 17, 23 (1993)). This “inquiry requires careful consideration

of the social context in which particular behavior occurs and is experienced by its target.” Id.

Courts cannot simply look at words or actions isolated from their context or the “constellation of

surrounding circumstances, expectations, and relationships.” Id. at 82. “Common sense, and an

appropriate sensitivity to social context, will enable courts and juries to distinguish between sim-

ple teasing or roughhousing among members of the same sex, and conduct which a reasonable

person in the plaintiff’s position would find severely hostile or abusive.” Id.

       While no single factor is conclusive as to whether a work environment is objectively hos-

tile, relevant factors include “(1) the frequency of the discriminatory conduct; (2) its severity; (3)

whether it is physically threatening or humiliating, or merely an offensive utterance; and (4)

whether it interferes with an employee’s work performance.” EEOC v. WC&M Enter. Inc., 496

F.3d 393, 399 (5th Cir. 2007) (citing Harris, 510 U.S. at 23); West v. City of Houston, 960 F.3d

736, 742 (5th Cir. 2020) (per curiam). The interference must be unreasonable. Nat’l R.R. Pas-

senger Corp. v. Morgan, 536 U.S. 101, 116 (2002); Harris, 510 U.S. at 23.

       “Under the totality of the circumstances test, a single incident of harassment, if sufficient-

ly severe, could give rise to a viable Title VII claim as well as a continuous pattern of much less

severe incidents of harassment.” WC&M Enter. Inc., 496 F.3d at 400. On the other hand, the Su-

preme Court recognizes “that simple teasing, offhand comments, and isolated incidents (unless

extremely serious) will not amount to discriminatory changes in the terms and conditions of em-

ployment.” Clark Cnty. Sch. Dist. v. Breeden, 532 U.S. 268, 271 (2001). Because complained-of

conduct “must be objectively and subjectively offensive,” the victim must, not only “perceive the

environment as hostile, the conduct must also be such that a reasonable person would find it to



                                                 22
        Case 5:17-cv-00904-JKP Document 42 Filed 11/17/20 Page 23 of 29




be hostile or abusive.” WC&M Enter. Inc., 496 F.3d at 399.

       In this case, Plaintiff alleges that “Defendant has created a pervasively hostile work envi-

ronment.” First Am. Compl. ¶ 28. She makes no attempt to state whether she seeks to hold De-

fendant directly or vicariously liable. She identifies Rocha as an alleged harasser. See id. ¶¶ 14-

17. Although she alleges that she “was subject to almost weekly harassment based on her sex

(female) creating a pervasively hostile work environment,” id. at ¶ 24, her amended complaint

does not identify any other harasser.

       In its motion, Defendant sets forth the five elements required to show a hostile work envi-

ronment based on co-worker harassment. See Mot. at 7. While Plaintiff recites a laundry list of

conduct based upon her sex during her nearly eleven-year tenure with the police department, she

does not characterize the harassing employees as either supervisor or co-worker. Unless Plaintiff

carries her burden to show that the harassing employee is a supervisor, she must show that De-

fendant “knew or should have known of the harassment and failed to take prompt remedial ac-

tion.” Blair v. Brookshire Bros., Inc., No. 9:18-CV-00111-RC, 2019 WL 1119373, at *1, 3 (E.D.

Tex. Feb. 7, 2019) (recommendation of Mag. J.) adopted by 2019 WL 1114869 (E.D. Tex. Mar.

9, 2019).

       As recited in the background section, Plaintiff identifies several co-workers in relation to

her asserted Title VII claims: (1) Sergeant Rocha, (2) Corporal Bell, (3) Coty Butcher, (4) Cor-

poral Christiansen, (5) Chief Wibert, (6) Officer/Sergeant Cantu, and (7) Officer Hannah. Based

on the summary judgment evidence, it is clear that Chief Wibert is a supervisor within the mean-

ing of Title VII precedent. Although Sergeants Cantu and Rocha might qualify at various points

in time, Plaintiff presents no evidence to show that they or anyone else qualifies as a supervisor.

Consequently, other than Chief Wibert, the Court considers all identified officers merely as co-



                                                23
        Case 5:17-cv-00904-JKP Document 42 Filed 11/17/20 Page 24 of 29




workers for the hostile-work-environment analysis.

       Whether these individuals are mere co-workers or qualify as a supervisor, Plaintiff must

establish a prima facie case of discrimination which includes the same four initial elements. For

mere co-workers, however, the prima facie case includes negligence as a fifth element. Defend-

ant attacks the fourth element – whether sexual harassment affected a term, condition, or privi-

lege of Plaintiff’s employment. Focusing on the conduct of Rocha as Plaintiff set out in her

amended complaint, Defendant argues that it investigated Plaintiff’s complaint against Rocha

and his complaint against Plaintiff but found them both to be unfounded. It presents evidence

that Plaintiff had opportunities to advance within the police department and was twice chosen for

advanced units. It argues that her ultimate termination was based solely on her lying to a state

district judge and was completely unrelated to the alleged hostile work environment.

       In response to the motion, Plaintiff sets out greater factual detail regarding her hostile

work environment claim. She expands upon the harassing conduct of Rocha with numerous other

events that she contends constitute sexual harassment. In reply, Defendant asserts that under the

totality of the circumstances, Plaintiff has not shown a hostile work environment. Given the

breadth of what Plaintiff presents in her declaration, it is helpful to consider the asserted harass-

ment chronologically because in instances of multiple harassment, later harassment naturally

builds upon that which preceded it.

       Even though FTO Rocha engaged in inappropriate sexual conduct in October 2007,

Plaintiff’s grievance resulted in his replacement as her FTO. And, while his conduct was over the

line, Plaintiff has not shown that it was so severe or pervasive to affect any term, condition, or

privilege of employment. She has not shown that the harassment interfered with her work per-

formance.



                                                 24
         Case 5:17-cv-00904-JKP Document 42 Filed 11/17/20 Page 25 of 29




        Plaintiff also experienced a gun/safety vest issue with Corporal Bell in October 2007. But

she makes no attempt to tie this issue to her sex other than her unsubstantiated belief that the

matter would have been handled differently with a male officer. Unsubstantiated beliefs do not

make conduct sexual harassment.

        Furthermore, although Plaintiff endured continued false rumors of sexual relations

throughout 2007 and 2008, there is nothing of record to support finding that the rumors affected

or interfered with her employment to any extent. In addition, the September 2008 email Plaintiff

received from a co-worker’s wife is an isolated incident that is only tangentially related to the

work environment. With respect to the patrol-unit-assignment issue in late 2008, Plaintiff did not

connect it to her sex, although she does suggest an inference that her sex played a role in the de-

layed assignment. Moreover, she did not make Defendant aware of such issue. She instead in-

formally asked her Sergeant about it. Despite these events and occurrences, Plaintiff has not

shown a work environment that unreasonably interfered with her work performance as of late

2008.

        Plaintiff recounts a disturbing series of events in April 2009 when a male officer replaced

her in an expensive investigator class because she was pregnant and might leave the department

after the birth of the child. That stated reason exemplifies a decision made because of Plaintiff’s

sex. And it is severe enough standing alone to affect a term, condition, or privilege of employ-

ment. But Plaintiff does not identify anyone involved in the decision. She has not shown that the

harasser was a supervisor. And she presents no evidence that she brought the matter to Defend-

ant’s attention. These failures as a whole eliminate Plaintiff’s ability to hold Defendant liable for

the sexually harassing conduct related to the investigator class. Furthermore, while isolated inci-

dents can add to the totality of a harassing environment, this one appears better suited as a dis-



                                                 25
        Case 5:17-cv-00904-JKP Document 42 Filed 11/17/20 Page 26 of 29




parate treatment claim.

       Eighteen months later, Plaintiff received verbal counseling after an accident even though

male officers often have accidents without receiving counseling. More than three years after that,

Plaintiff received a “below average” rating, but she does not connect that evaluation with sexual

harassment in any manner. Similarly, Plaintiff does not connect Mark Christiansen’s insubordi-

nation complaint in February 2014 to her sex.

       While Plaintiff’s off-duty encounter with Cantu ten months later is certainly because of

her sex, she filed no complaint about it and merely informally asked for advice from a Sergeant.

Further, those harassing actions occurred when Plaintiff encountered him, in November 2014,

“as a civilian” who had become intoxicated while she was working off-duty security. During the

course of that evening, Cantu repeatedly made propositions and other sexual comments to her

before ultimately bribing her for sex with an offer for an assignment in the narcotics unit. Such a

bribe is generally concerning, but Plaintiff has not shown that Defendant vested Cantu with any

authority to take any tangible employment action against her. And she has also not shown that

her employer knew or should have known of the incident.

       In March 2015, Plaintiff received additional counseling for being late to work when male

officers have been late without receiving counseling. A couple of months later, two complaints

were made against Plaintiff, but she connects neither of them to her sex. The next month, Plain-

tiff made a sexual harassment complaint on behalf of Officer Werthen for alleged harassment by

Rocha. She did not file a grievance on this matter, but Rocha pursued an unfounded complaint

against her. Despite all of these additional events and occurrences, Plaintiff has not shown a

work environment that unreasonably interfered with her work performance as of June 2015, the

same month that she was selected to the gang unit.



                                                26
        Case 5:17-cv-00904-JKP Document 42 Filed 11/17/20 Page 27 of 29




       Although Plaintiff was not selected for the narcotics unit in January 2016, she did not file

a grievance about the non-selection. However, she was selected for that unit in April 2016. This

selection also shows that her work environment was not unreasonably interfering with her work

performance.

       While the Court has considered Plaintiff’s job tenure in segments, it does so in part to

show whether the work environment progressed to a hostile work environment as the harassing

issues build from event to event. But in this case, the most pervasive aspect of harassment oc-

curred in 2007 and 2008. Plaintiff, however, has not shown that the harassing conduct during that

time or afterwards was sufficiently pervasive to alter the conditions of her employment and cre-

ate an abusive working environment. She fails to connect some of her noted incidents to her sex.

Some appear to be isolated incidents rather than being part of a pervasive hostile work environ-

ment. While she does identify one specific event that appears sufficiently severe to create an

abusive working environment, she has not shown that her employer knew or should have known

of that incident. For these reasons, Plaintiff’s hostile-work-environment claim based upon har-

assment from co-workers fails.

       As part of her hostile-work-environment claim, Plaintiff also seems to rely on conduct by

her supervisor, Chief Wibert. Through April 2016, Plaintiff only mentions him once – when he

disciplined her for the EKG-strips incident in February 2014. She next mentions his involvement

in July and August 2017, when he refused two requests that she be assigned to an outside task-

force. His only other named involvement is with respect to the internal investigation commenced

in September 2017 leading to Plaintiff’s termination in February 2018. The Chief’s actions do

not appear to rise to the level of harassment, let alone severe or pervasive harassment. At most,

they instead appear to be specific instances of perceived disparate treatment.



                                                27
        Case 5:17-cv-00904-JKP Document 42 Filed 11/17/20 Page 28 of 29




       Even if considered as harassment, these acts are infrequent in nature. While some acts

may have invoked some humiliation, there is nothing about the discipline in 2014 which is con-

nected to her sex. The Chief made no reference to her sex when disciplining her or is there any

indication in the record that her sex received any consideration in the discipline. Similarly, when

the Chief refused to assign her to either of the two outside taskforces in July and August 2017, he

did so because (1) “if he would send anyone, it would be who he wanted to send, not who they

requested” and (2) “if he sent anyone, it would not be [Plaintiff].” Pl.’s Decl. 11-12. With respect

to the first refusal, Plaintiff avers that his reason conflicts with what he had done previously

when the FBI requested a specific male officer. See id. Although she attempts to connect the first

refusal to her sex, she merely points out an inconsistency with the reason and a prior similar re-

quest. The Chief made no statement that it was because of her sex or that her sex had anything to

do with his refusals. Plaintiff provides insufficient evidence to infer that his refusals were based

on her sex. And, as already discussed in the disparate treatment section, the investigation leading

to Plaintiff’s termination provides no basis for a disparate treatment claim on the facts presented.

Similarly, the investigation and termination add little to finding a severe or pervasive environ-

ment of sexual harassment needed to succeed on a hostile-work-environment claim.

       Considering the totality of the circumstances, the Court finds no severe or pervasive sex-

ual harassment by Chief Wibert that created an abusive working environment. Accordingly,

Plaintiff’s hostile-work-environment claim for vicarious liability based upon harassment by

Chief Wibert fails to survive summary judgment. To be exceedingly clear, the Court has consid-

ered all of the circumstances that Plaintiff sets out as creating a hostile work environment and

finds that, under the totality of the circumstances from 2007 through 2018, Plaintiff has shown

no sufficiently severe or pervasive harassing conduct by Chief Wibert or her co-workers that al-



                                                28
        Case 5:17-cv-00904-JKP Document 42 Filed 11/17/20 Page 29 of 29




ters the conditions of her employment and creates an abusive working environment. According-

ly, Plaintiff’s hostile-work-environment claim fails, and Defendant is entitled to summary judg-

ment on this claim.

                                       IV. CONCLUSION

       For the foregoing reasons, the Court GRANTS Defendant City of New Braunfels’ Motion

for Summary Judgment (ECF No. 39). On the facts presented, Defendant is entitled to summary

judgment on each claim Plaintiff has raised in this action.

       SIGNED this 17th day of November 2020.




                                              JASON PULLIAM
                                              UNITED STATES DISTRICT JUDGE




                                                29
